DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 JULY 2022 has been entered. Claims 1, 3-10, 12-17 and 21-25 have been examined and are pending.

Claim Interpretation Note
	It is noted that the meaning of “at least one of A and B” is “at least one of A and at least one of B.” Thus, all claims that recite such a conjunctive phrase are interpreted as requiring at least one of each of the recited elements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 includes “the method of claim 5, wherein the key text portion component comprises information pertaining to one or more of a summary of the at least one document”. The specification does not describe this limitation. More specifically, the disclosed section component has nothing to do with a summary of a document. Pars. 48 and 64 of the specification as filed make it clear that the section component, not the key text portion component, identifies the summary section. No other component is associated with a summary. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-10, 12-17 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 includes “presenting at least one document from the plurality of documents in an order determined on the basis of a subset of the user-specified parameters.” This language leaves open the possibility of only one document being presented. If this is the case, there can be no presentation order with respect to another document that does not exist. Thus, it is not clear what the scope of this limitation is. Claims 3-10, 12-17 and 21-25 include similar language, or are respective dependent claims, and are therefore likewise rejected. 
	Claim 5 includes, “receive at least one query term specifying relative arrangement of at least one query term from the user”. It is not clear what this language means. Claim 14 includes similar language and is therefore likewise rejected. All respective dependent claims are likewise rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10, 12, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cucerzan et al., Pub. No.: US 20130268519 A1, hereinafter Cucerzan, in view of Pelenur et al., US 20110137933 A1, hereinafter Pelenur.

	As per claim 1, Cucerzan discloses A method of retrieving and presenting at least one document from a database (par. 46), comprising:
	obtaining, from a user, a query comprising user-specified parameters (pars. 15, 44);
	generating, by a processor, on the basis of the user-specified parameters, at least one additional parameter, wherein the at least one additional parameter is generated semantically (par. 45);
	selecting, by the processor, on the basis of the user-specified parameters and the at least one additional parameter, a plurality of documents from the database (par. 46); 
	presenting at least one document from the plurality of documents in an order determined on the basis of a subset of the user-specified parameters (pars. 47-48); and 
	Cucerzan does not explicitly disclose, however Pelenur, in the related field of endeavor of processing queries and presenting search results, discloses displaying, for each of the at least one document, a visual map to the user, wherein the visual map comprises a plurality of components displayed for a given document, and wherein the plurality of components are configured to assist the user in analyzing contents of the given document (Pelenur, see at least fig.’s 6, 7A, 7B and pars. 26, 29-32, 41, 52-58, 68, 71-74, 108 for multiple examples of “a visual map” that includes “components displayed for a given document” used “to assist the user in analyzing contents of the given document”).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Pelenur’s teaching would have allowed Cucerzan’s to allow the user to find relevant information without having to manually find the relevant content in each returned search result document (Pelenur, par. 4). For example, relevant portions of each search result can be automatically identified by being “highlighted in various ways, such as with different colors of highlighting (e.g., a different color for each query term), shading, different font colors, different font families, bolding, italics, or any other mechanism for providing a different visible look to the user. In some implementations, hovering over, or clicking on, a query term can cause all instances of that query term to be highlighted in some way.” (Pelenur, par.68).

	As per claim 10, Cucerzan discloses a system for retrieving and presenting at least one document, the system comprising:
 	a databas(par. 46); and 
	a computing device operatively coupled with the database, the computing device comprising a memory and a processor (par. 19), wherein the processor is configured to: 
	obtaining, from a user, a query comprising user-specified parameters (pars. 15, 44);
	determine on the basis of the user-specified parameters, at least one additional parameter, wherein the at least one additional parameter is generated semantically (par. 45); 
	select on the basis of the user-specified parameters and the at least one additional parameter, a plurality of documents from the database (par. 46); 
	present at least one document from the plurality of documents in an order determined on the basis of a subset of the user-specified parameters (pars. 47-48); and
	Cucerzan does not explicitly disclose, however Pelenur, in the related field of endeavor of processing queries and presenting search results, discloses display, for each of the at least one document, a visual map to the user, wherein the visual map comprises a plurality of components displayed for a given document, and wherein the plurality of components are configured to assist the user in analyzing contents of the given document (Pelenur, see at least fig.’s 6, 7A, 7B and pars. 26, 29-32, 41, 52-58, 68, 71-74, 108 for multiple examples of “a visual map” that includes “components displayed for a given document” used “to assist the user in analyzing contents of the given document”).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Pelenur’s teaching would have allowed Cucerzan’s to allow the user to find relevant information without having to manually find the relevant content in search results (Pelenur, par. 4). For example, relevant portions of search results can be automatically identified by being “highlighted in various ways, such as with different colors of highlighting (e.g., a different color for each query term), shading, different font colors, different font families, bolding, italics, or any other mechanism for providing a different visible look to the user. In some implementations, hovering over, or clicking on, a query term can cause all instances of that query term to be highlighted in some way.” (Pelenur, par.68).

	As per claim 3, Cucerzan as modified discloses The method of claim 1 further comprising calculating, for the at least one document, a document scoring function, wherein the document scoring function evaluates an extent to which a set of search parameters are matched by the at least one document, wherein the set of search parameters comprises at least one of the user-specified parameters or the additional parameters (see Cucerzan at least pars. 46, 57, 60-68, 70, 78; see also, Pelenur, par. 26)
 
	As per claim 5, Cucerzan as modified discloses the method of claim 1, wherein the plurality of components comprises at least one of: 
	a location component associated with keywords of the query present in the presented at least one document, wherein the location component is configured to identify location of keywords of interest to the user in the presented at least one document (Pelenur, fig. 1, pars. 32, 52, 55, 108); 
	a colour component associated with the keywords of the query present in the presented at least one document, wherein the colour component is configured to differentiate dissimilar keywords in the presented at least one document by assigning similar colours to similar keywords and different colours to dissimilar keywords (Pelenur, pars. 36, 68); 
	a section component associated with the presented at least one document, wherein the section component is configured to identify various sections within the presented at least one document (Pelenur, fig. 1, pars. 29-32, 32, 52, 55, 71-74, 108);
	a paragraph component associated with the presented at least one document, wherein the paragraph component is configured to differentiate amongst paragraphs within the presented at least one document (Pelenur, par. 30, 108); 
	a key text portion component associated with the presented at least one document, wherein the key text portion is configured to: receive at least one query term specifying relative arrangement of at least one query term from the user; and identifying at least one key text portion in the presented at least one document based on the received at least one query term (Pelenur, see above cited portions including at least pars. 41, 58, 67, 94); 
	a score component associated with the presented at least one document (Pelenur, see above cited portions including at least par. 26); and 
	a key insight component associated with the presented at least one document (see above cited portions of Pelenur as well as at least fig.’s 6,7a,7b for multiple examples of this limitation). See rationale to combine as provided in the rejection of claim 1.

	As per claim 24, Cucerzan as modified discloses the method of claim 5, wherein the key text portion component comprises information pertaining to one or more of a summary of the at least one document, a conclusion of the at least one document, and an objective of the at least one document, and wherein the information is extracted on the basis of a query different from the query obtained from the user (see rejection of claim 5 – note that the visual display of documents includes/comprises information that pertains to the entirety of documents (not just the “crux”, conclusion and objective) returned as part of the rewritten query (i.e. query different from obtained query) as per at least Cucerzan pars. 46, 57, 60; furthermore, see Pelenur, at least pars. 41, 58, 67, 94).

	As per claims 12 and 14, they include the same or similar subject matter as claims 3 and 5 and are therefore likewise rejected.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cucerzan in view of Pollack et al., Pub. No.: US 20060184557 A1, hereinafter Pollack, and further in view of Pelenur.

	As per claim 25, Cucerzan as modified discloses A method of retrieving and presenting at least one document from a database, comprising: 
	obtaining, from a user, a query comprising user-specified parameters (pars. 15, 44); 
	generating, by a processor, on the basis of the user-specified parameters, at least one additional parameter, wherein the at least one additional parameter is generated semantically (par. 45); 	
	selecting, by the processor, on the basis of the user-specified parameters and the at least one additional parameter, a plurality of documents from the database (par. 46); 
	presenting at least one document from the plurality of documents in an order determined only on the basis of a subset of the user-specified parameters (pars. 47-48); and 
	calculating, for the at least one document, a document scoring function, wherein the document scoring function evaluates an extent to which a set of search parameters are matched by the at least one document, wherein the document scoring function is calculated at least partly on the basis of a term frequency of at least one keyword in the at least one document (see at least pars. 46, 57, 60-68, 70, 78), 
	wherein calculating the document scoring function involves calculating at least one term scoring function, wherein each of the at least one term scoring function yields a numerical score on the basis of the term frequency (see pars. cited above including at least pars. 61-67) […] and wherein the document scoring function is summation of numerical scores yielded by each of the at least one term scoring function (the claim language leaves open the possibility of there being just one keyword, one term scoring function, and one numerical score - the sum of one thing is that very thing; additionally, and/or alternatively, see, pars. as cited above including pars. 93-94); and, […]

	 Cucerzan does not explicitly disclose wherein a curve of the term scoring function comprises an accelerating region, a linear region, and a saturation region. However, Pollack, in the related field of endeavor of providing users with relevant content, discloses this limitation. See Pollack, par. 54; note that the claim recites a curve with 3 labeled regions and Pollack discloses an equivalent curve function representation; note that all S curve functions, or sigmoid functions, have 3 regions as claimed. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Pollack’s teaching, in the related field of endeavor of providing users with relevant content, would have allowed the combination to utilize any known representative function that helps determine which information to emphasize and place relevance upon; see Pollack paragraphs 19, 39, 40, 54 which disclose the function corresponds to the steps of thresholding relevancy scores of content to present users with only that content that is sufficiently relevant by filtering insufficient content and that this would allow users to avoid spending a significant amount of time evaluating and/or reading insufficiently relevant content.

	Cucerzan and Pollack do not explicitly disclose, however Pelenur, in the related field of endeavor of processing queries and presenting search results, discloses displaying, for each of the at least one document, a visual map to the user, wherein the visual map comprises a plurality of components displayed for a given document, and wherein the plurality of components are configured to assist the user in analyzing contents of the given document (Pelenur, see at least fig.’s 6, 7A, 7B and pars. 26, 29-32, 41, 52-58, 68, 71-74, 108 for multiple examples of “a visual map” that includes “components displayed for a given document” used “to assist the user in analyzing contents of the given document”).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Pelenur’s teaching would have allowed Cucerzan’s to allow the user to find relevant information without having to manually find the relevant content in search results (Pelenur, par. 4). For example, relevant portions of search results can be automatically identified by being “highlighted in various ways, such as with different colors of highlighting (e.g., a different color for each query term), shading, different font colors, different font families, bolding, italics, or any other mechanism for providing a different visible look to the user. In some implementations, hovering over, or clicking on, a query term can cause all instances of that query term to be highlighted in some way.” (Pelenur, par.68).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cucerzan in view of Pelenur as applied in the rejection of claim 3 above and further in view of Pollack.

	As per claim 22, Cucerzan as modified discloses the method of claim 3, wherein the document scoring function is calculated at least partly on the basis of a term frequency of at least one keyword in the at least one document (see at least pars. 46, 57, 60-68, 70, 78), wherein calculating the document scoring function involves calculating a term scoring function, and wherein the term scoring function yields a numerical score on the basis of the term frequency (see pars. cited above including at least pars. 61-67). 
	Cucerzan as modified does not explicitly disclose wherein a curve of the term scoring function comprises an accelerating region, a linear region, and a saturation region.  However, Pollack, in the related field of endeavor of providing users with relevant content, discloses this limitation. See Pollack, par. 54; note that the claim recites a curve with 3 labeled regions and Pollack discloses an equivalent curve function representation; note that all S curve functions, or sigmoid functions, have 3 regions as claimed. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Pollack’s teaching, in the related field of endeavor of providing users with relevant content, would have allowed the combination to utilize any known representative function that helps determine which information to emphasize and place relevance upon; see Pollack paragraphs 19, 39, 40, 54 which disclose the function corresponds to the steps of thresholding relevancy scores of content to present users with only that content that is sufficiently relevant by filtering insufficient content and that this would allow users to avoid spending a significant amount of time evaluating and/or reading insufficiently relevant content.

	As per claim 23, Cucerzan in view of Pelenur and Pollack discloses the method of claim 22, wherein the document scoring function is defined by the equation 
    PNG
    media_image1.png
    41
    72
    media_image1.png
    Greyscale
 , where Si is the score contribution of the ith keyword and Si is defined by the equation 
    PNG
    media_image2.png
    32
    160
    media_image2.png
    Greyscale
 where A, B, and C are constants and ni is the term frequency (see Cucerzan as cited in the rejection of claims 1 and 22).

Claims 4, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cucerzan as modified and further in view of Hideo Itoh, Pub. No.:  US 20090187843 A1, hereinafter Itoh.

	As per claim 4, Cucerzan as modified discloses the method of claim 1. Cucerzan as modified does not explicitly disclose, however in the related field of endeavor of information search, Itoh discloses further comprising presenting the at least one document in accordance with a classification criteria, wherein the classification criteria is based on at least one of classification codes, keywords, assignees, inventors, a time period, a publication date, and a date of receiving the at least one document (Itoh, pars. 79, 128).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Itoh’s teaching, in the related field of endeavor of information search, would have allowed the combination to utilize all of the claimed criteria because these criteria “allows the user to input a search option in the form of text data. When the request is received, the client apparatus 2 displays a text data selection screen that allows the user to input a search option in the form of text data” and because it “allows the user to input a query according to the selected input type of the query” as stated in pars. 126-127 of Itoh. 

	As per claim 21, Cucerzan as modified discloses the method of claim 1, wherein the user-specified parameters include at least one of keywords (pars. 15, 44).  Cucerzan as modified does not explicitly disclose, however in the related field of endeavor of information search, Itoh discloses classification codes, time periods, assignees, inventors, authors, anchor citation points, and section properties, and the at least one additional parameter comprises at least one of keywords, classification codes, assignees, inventors, and authors (Itoh, pars. 79, 128).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Itoh’s teaching, in the related field of endeavor of information search, would have allowed the combination to utilize all of the claimed criteria because these criteria “allows the user to input a search option in the form of text data. When the request is received, the client apparatus 2 displays a text data selection screen that allows the user to input a search option in the form of text data” and because it “allows the user to input a query according to the selected input type of the query” as stated in pars. 126-127 of Itoh. 

	As per claims 13, it includes the same or similar subject matter as claim 4 and is therefore likewise rejected.

Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cucerzan as modified in view of Yuval Fradkin, Pub. No.: US 20110125555 A1, hereinafter Fradkin.

As per claim 6, Cucerzan as modified discloses the method of claim 1. Cucerzan does not explicitly disclose, however in the related field of endeavor of information search, Fradkin discloses further comprising monitoring an interaction of the user with the at least -4-Application No.: 16/571,079Attorney Docket No. IIP-GB-001-USone document to obtain monitoring data, wherein the monitoring data comprises at least one of: an amount of time spent by the user on the at least one document, a text from the at least one document, or an image from the at least one document; one or more of the user-specified parameters and the additional parameters, which are  present in the at least one document or a text rendered on user's screen; and a list of documents short listed by the user from the at least one document (Fradkin, par. 9). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Fradkin’s teaching, in the related field of endeavor of information search, would have allowed the combination to collect a user’s activity data in order to process it in a manner to understand the users intention, desires, satisfaction etc. so that the user can be provided with more relevant responses through such a learning process. Par. 19 of Fradkin discloses “Such an acquisition of information and the use of it to refine the way in which a user/subscriber is typified, can be regarded as a learning process in which additional parameters referred to above as additional compatibility parameters, such that the weight of each such parameter is weighed in the overall learning process can be incorporated.”

	As per claims 15, it includes the same or similar subject matter as claim 6 and is therefore likewise rejected.

Claims 7-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cucerzan in view of Pelenur and Fradkin and further in view of Itoh.

	As per claim 7, Cucerzan in view of Pelenur and Fradkin discloses The method of claim 6 further comprising generating monitoring feedback data by processing the obtained monitoring data, wherein the processing comprises correlating at least one of: a time spent by the user on a particular document of the at least one document; the time spent by the user on the particular document and first keywords extracted from the particular document; the time spent by the user on the particular document […]; the time spent by the user on the particular document […]; the time spent by the user on the particular document […]; and the time spent by the user on an on-screen text and second keywords -5-Application No.: 16/571,079Attorney Docket No. IIP-GB-001-USextracted from the on-screen text (see Fradkin, pars. 4, 9, and 12 and rationale to combine as provided above).
	The combined teaching does not explicitly disclose, however Itoh, in the related field of endeavor of information search, discloses:…and a time period of filing of the particular document… and inventors of the particular document… and assignees of the particular document (Itoh, pars. 79, 128).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Itoh’s teaching, in the related field of endeavor of information search, would have allowed the combination to collect a user’s activity data in order to process it in a manner to understand the users intention, desires, satisfaction etc. so that the user can be provided with a more relevant responses and to utilize all of the claimed criteria because these criteria “allows the user to input a search option in the form of text data. When the request is received, the client apparatus 2 displays a text data selection screen that allows the user to input a search option in the form of text data” and because it “allows the user to input a query according to the selected input type of the query” as stated in pars. 126-127 of Itoh. 

	As per claim 8, Cucerzan in view of Pelenur and Fradkin and Itoh discloses The method of claim 7, wherein the monitoring feedback data comprises: a list of keywords, wherein each keyword of the list of keywords is associated with a weight, and wherein the list of keywords includes the first keywords and the second keywords; a list of classification codes, wherein each classification code of the list of classification codes is associated with a weight; a list of inventor names; a list of assignee names ; and a list of anchor-citation points (see Fradkin, pars. 4, 9, 12 and Itoh, pars. 79, 128 with rationales to combine as provided above).

	As per claim 9, Cucerzan in view of Pelenur and Fradkin and Itoh discloses discloses the method of claim 8, wherein the monitoring feedback data is used to change the at least one additional parameter, wherein the change comprises one or more of: adding or removing at least one classification code of the list of classification codes, 
adding disambiguation information for specific keywords of the query, adding a semantic specification for the specific keywords, changing a weight associated with the specific keywords, changing a weight associated with a classification cod
adding or removing an inventor name of the list of inventor names, adding or removing an assignee name of the list of assignee names, and adding or removing at least one anchor citation point of the list of anchor-citation points (see Fradkin, pars. 4, 9, 12 and Itoh, pars. 79, 128 with rationales to combine as provided above).

	As per claims 16 and 17, they include the same or similar subject matter as claims 7-9 and are therefore likewise rejected.


Response to Arguments
In view of Applicant’s arguments and amendments, the 35 USC 101 rejection has been withdrawn. Applicant’s arguments with respect to the prior art rejection is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Pelenur et al., Pub. No.: US 20110137933 A1, has been introduced to address at least the newly claimed subject matter. 

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
20100110099
Pars. 11, 28
Search result color and font-based highlighting 
20120030013
Fig.’s 4A, 4B
Extracting & presenting relevant search result information
20100228744
abstract
Intelligent enhancement of a search result snippet




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED H HASAN/Primary Examiner, Art Unit 2154